DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 05/03/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ response of 05/03/2021.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of the invention of Group 4 (claims 46-59) in the reply filed on 11/09/2020 is acknowledged.
Claims 1, 16, 45, 60 and 87-88 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 02/03/2021. Election was made without traverse in the reply filed on 11/09/2020.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
Any rejections of claims under 35 USC 112, as set forth on pages 2-4 of the Office Action of 02/03/2021, which are not maintained below are withdrawn in light of the amendments to the claims and applicants Remarks of 05/03/2021.
Maintained Claim Rejections - 35 USC § 112 – Indefiniteness
Modified as Necessitated by Claim Amendments
Claims 46-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-59 are unclear over recitation of the limitation “providing an SF3B1 suppression treatment”, as recited in claim 46.  The claim limitation is unclear where the limitation describes an intended result of some applied therapeutic.  As a practical aspect, seemingly any agent used in the treatment of cancer may potentially suppress SF3B1, for example at the level of mRNA or protein expression, or protein activity.  In the instant case the limitation does not provide a discernable boundary on what provides the functional characteristic to any treatment composition/regimen as required by the claims.  The metes and bounds of the claim are unclear where the effect of “SF3B1 suppression” is not a part of any specific structural limitation imposed by the result required of the treatment composition/regimen recited in the claim.  Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g.: by not specifying any way to achieve those results) is unclear.
Response to Remarks
Applicants have traversed the rejection of claims under 35 UC 112 as maintained above.  Applicants have argued (p.6-7 of the Remarks of 05/03/2021) that the use of the term “SF3B1 suppression treatment” is not unclear in view of the teachings of the specification as provided on page 16.  The examiner maintains that the cited portion of the specification only provides amounts (presented as percentages) of suppression in 

Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims under 35 U.S.C. 101, as set forth on pages 4-8 of the Office Action of 02/03/2021, is withdrawn in light of the amendments to the claims.  The instant claims recite an active step of providing a treatment of cancer to a subject in need thereof.

Maintained Claim Rejections - 35 USC § 112 - Description
Claims 46-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-a with A2 specificity, can result in a claim that does not meet written description even if the human TNF-a protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Herein, the claims are drawn to methods for treating a subject with cancer comprising providing an SF3B1 suppression treatment to a subject where the copy number of SF3B1 in a sample from the subject is smaller than the ploidy of the cells in the sample.
The specification (e.g.:  page 4) provides that SF3B1 suppression treatments may reduce the amount of SF3B1 mRNA (e.g.:  RNA interference), or may reduce the amount or activity of the SF3B1 protein.
The claims do not define the required suppressor of SF3B1 in terms of any relevant structural properties.
The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics any effective suppressors of SF3B1 other than some particular short hairpin RNA (shRNA) structures used for RNA interference (RNAi).  There are no descriptions of any small molecules, proteins, 

The variation encompassed by the presently claimed inhibitors is large and the specification does not establish that the particular species described in the disclosure is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors.  The disclosure therefore does not show that Applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of SF3B1 suppression treatments as generically recited in the claims. Accordingly, the skilled artisan would not recognize that Applicants were in possession of the invention as broadly claimed at the time the application was filed.

The claims define the inhibitors only in terms of their SF3B1 suppression functionality.  However, naming of a required treatment in terms of its functional effect (i.e.:  suppression of SF3B1) is not sufficient to describe the treatment compounds/regimens of the claims.  More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement.
As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.” This is similar 
Moreover, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”

Herein, the disclosure does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the generically encompassed SF3B1 suppression treatments of the claims.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as maintained above.  Applicant have argued (p.8-9 of the remarks of 05/02/2021) that the specification provides a definition of the function of “an SF3B1 suppression treatment” on page 16.  The Examiner maintains that the referenced portion of the specification provides only the desired result of the treatment, but is not providing any description of how that result is in fact achieved in the scope of the claim of cancer treatment.  For example, a recitation that an SF3B1 suppression treatment encompasses a treatment 
Similarly, where applicants have argued that the specification “has provided sufficient description of agents that are capable of reducing the mRNA level of SF3B 1, the protein level of SF3B 1, or the activity of a complex comprising SF3B 1 by at least 10%” it is noted that the specification teaches on the use of particular small hairpin RNA (shRNA) sequences for the suppression of SF3B1 via RNAi.  But the nucleic acid specificity of RNAi does not provide evidence of possession of the breadth of the claimed methods in light of the specification.  Whereas a known sequence (i.e.:  of the SF3B1 transcript) may readily lead to RNAi-based reagents that are complementary to the sequence, such a disclosure does not lead the skilled artisan to any any small molecules, proteins, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers and enzymes that may be used for the required treatment.
And so while Applicants argue (p. 9 of the Remarks) that the specification at pages 20-21 discloses a variety of methods of SF3B1 suppression, the Examiner maintains that naming of suppression modalities that Applicants wish to be included in the claimed treatment methods is not a description of how those methods can in fact be performed.  The disclosure of the specification does not support the argument that applicants were in possession of methods of treating cancer by suppressing SF3B1 in a subject using, for example, inhibition of transcription co-factors or specific proteolysis of SF3B, or inhibition of the interaction between SF3B 1 and one or more subunits of the SF3B complex.  While the specification broadly summarizes general methods, these 
 
Withdrawn Claim Rejections - 35 USC § 102
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al (2010), as set forth on pages 13-14 of the Office Action of 02/03/2021, is withdrawn in light of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 103
Modified as Necessitated by Claim Amendments
Claims 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (2012) (cited on the IDS of 01/31/2019), including the Supplementary Material of the reference, in view of Marcotte et al (2011), including the Supplementary Material of the reference.
Relevant to the methods of the rejected claims, Nijhawan et al teaches the identification of cancer-specific vulnerabilities that are the result of copy-number losses, and provides genes where suppression in cells harboring partial copy-number loss of that gene inhibits the proliferation of cells.  The reference teaches the identification of essential genes which render cells that harbor copy-number loss highly dependent on the expression of the remaining copy.  Relevant to the steps of the claims, Nijhawan et al teaches the results of analyzing copy-number profiles from a plurality of cancers (relevant to claim 50) across a wide diversity of cancer types (e.g.:  p.2 - Integration of genome scale copy-number and gene dependency analyses identify CYCLOPS genes), and exemplifies a methods in which suppression of an identified gene reduced growth Loss cells inhibits orthotopic tumor growth).
Further relevant to the rejected claims as they are directed to the gene SF3B1, Nijhawan et al provides Table S3, related to Figure 1: CYCLOPS and Validation Analysis Results, and includes SF3B1 in the Analysis of essential genes that is a List of Human Essential Genes derived from essential genes in S. Cervisiae.  Additionally, the list of genes in the Validation Dataset Analysis includes SF3B1 in the 2q33.1 locus on chromosome 2 at positions 197964942-198008016.
Further relevant to the rejected claims as they are directed to the gene SF3B1,  Nijhawan et al (e.g.:  p.2 - Integration of genome scale copy-number and gene dependency analyses identify CYCLOPS genes references) references a data set of Marcotte et al which is an RNAi dataset representing the consequences of expressing particular shRNAs targeting specific genes on the proliferation of breast, ovarian or pancreatic cancer cell lines, including breast invasive carcinoma (e.g.:  Supplemental Table 2).  Marcotte et al teaches that SF3B1 is a common essential gene in cancer cell lines (e.g.:  Supplemental Figures 4A and 4B; Supplemental Table 6), and further teaches that SF3B1 is essential specifically in breast cancer cell samples (e.g.:  Supplemental Table 8).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the rejected claims to have applied the methods of Nijhawan et al exemplified for the PSMC2 gene (i.e.:  detection of copy-loss of the gene; and providing a treatment that suppresses the gene of the copy-loss to inhibit tumor growth) using the SF3B1 gene in breast cancer.  This would result in the administration of a shRNA (as 
Response to Remarks
Applicants have traversed the rejection of claims as rendered obvious by the teachings of the cited prior art.  Applicants’ arguments (p.10-11 of the Remarks of 05/03/2021) have been fully considered but are not persuasive to withdraw the rejection.
Applicants have initially addressed the teachings of Nijhawan with the argument that the relevant gene as a synthetic lethal target (i.e.:  SF3B1 as a target for treatment when copy number of the gene is decreased) is disclosed in a supplemental table (i.e.:  Supplemental Table 2) that comprises a plurality of other genes, and is not selected for inclusion in Table 1 of “Top-Ranked CYCLOPS Candidates”.  Applicants assert that because the SF3B1 gene is not included in Table 1, there is no teachings to select subjects with low copy number of  SF3B1 and instead the reference teaches the use of the genes of Table 1.  The argument is not persuasive.  When considering the full 
Applicants have next addressed the teachings of Marcotte et al as applied to the rejection of claims.  Initially it is noted that the remarks concede (p.11 of the Remarks) that “Marcotte discloses that SF3B 1 is an essential gene for cancer cell survival”.  In traversal of the rejection Applicants have argued “Marcotte provides no teaching regarding measuring the copy number of SF3B 1, comparing the copy number to the ploidy of a sample of cells, or providing SF3B 1 suppression treatment”.  Initially it is noted that in light of the amendments to the claims, the instantly rejected claims do not recite or require active process steps related to either measuring the copy number of SF3B1, or comparing the copy number to the ploidy of a sample of cells.  Where Applicants have argued that Marcotte provides no teaching regarding SF3B 1 suppression treatment, the Examiner maintains that supplying a treatment suppressing essential genes that are present at reduced copy number is rendered obvious by the teachings of Nijhawan et al as addressed in the rejection.
Applicants further argue that the skilled artisan would not be directed to SF3B1 because the gene not among the genes also identified as essential in the data .  

Claims 51 and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (2012) (cited on the IDS of 01/31/2019), including the Supplementary Material of the reference, in view of Marcotte et al (2011), including the Supplementary Material of the reference as applied to claims 46-50 above, and further in view of Ni et al (2013).
The teaching of Nijhawan et al in view of Marcotte et al are applied to instantly rejected claims 51 and 54-57 as they were previously applied to claims 46-50.  Nijhawan et al in view of Marcotte et al renders obvious methods comprising providing an SF3B1 suppression treatment for the treatment of cancer to a subject that has SF3B1 gene copy loss in the cancer cells.  Nijhawan et al in view of Marcotte et al does not specifically provide for the measuring of gene copy loss in a sample that is circulating tumor cells, or detection of copy number variation using sequencing 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the rejected claims to have used the genome analysis methods of Ni et al, including the analysis of circulating tumor cells using whole genome and whole exome sequencing, to measure SF3B1 copy numbers in the methods rendered obvious by Nijhawan et al in view of Marcotte et al.  The skilled artisan would have been motivated to use the methods exemplified by Ni et al based on the expressed teachings of Ni et al that such methods offer noninvasive prognosis or diagnosis of cancer by isolating circulating tumor cells from blood from a cancer patient.  
Response to Remarks
Applicants have traversed the rejection of claims in view of the prior art as maintained above.  Applicants’ arguments (p. 12 of the Remarks of 05/03/2021) are directed to the alleged deficiencies of Nijhawan et al in view of Marcotte et al with regard to rendering obvious providing an SF3B1 suppression treatment to a subject with a decreased copy number of SF3B1.  This argument has been addressed in the previous response to remarks.

Claim 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (2012) (cited on the IDS of 01/31/2019), including the Supplementary Material of the reference, in view of Marcotte et al (2011), including the Supplementary  as applied to claims 46-50 above, and further in view of Tirkkonen et al (1998).
The teaching of Nijhawan et al in view of Marcotte et al are applied to instantly rejected claims 52 and 53 as they were previously applied to claims 46-50.  Nijhawan et al in view of Marcotte et al renders obvious methods comprising providing an SF3B1 suppression treatment for the treatment of cancer to a subject that has SF3B1 gene copy loss in the cancer cells.  Nijhawan et al in view of Marcotte et al does not specifically provide for the measuring of gene copy loss in a sample using CGH (claim 52) or FISH (claim 53).  However, the detection of copy number variations using CGH and FISH were known in the prior art and are taught by Tirkkonen et al (e.g.:  p.178 - Comparative Genomic Hybridization; p.179 - FISH).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the rejected claims to have used the genome analysis methods of Tirkkonen et al, including FISH or CGH methods, to measure SF3B1 copy numbers in the methods rendered obvious by Nijhawan et al in view of Marcotte et al.  The skilled artisan would have been motivated to use the methods exemplified by Tirkkonen et al based on the expressed teachings of Tirkkonen et al that such effectively detect various type of copy number alterations in cancer pathology.  The use of any established methods known in the prior art would be the simple substitution of one known method for another with predictable results.  
Response to Remarks
Applicants have traversed the rejection of claims in view of the prior art as maintained above.  Applicants’ arguments (p. 12-13 of the Remarks of 05/03/2021) are 

New Claim Rejections - 35 USC § 103
Newly Applied as Necessitated by IDS
Claim 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (2012) (cited on the IDS of 01/31/2019), including the Supplementary Material of the reference, in view of Marcotte et al (2011), including the Supplementary Material of the reference as applied to claims 46-50 above, and further in view of Kallioniemi et al (1996) (cited on the IDS of 05/03/2021.
The teaching of Nijhawan et al in view of Marcotte et al are applied to instantly rejected claims 58 and 59 as they were previously applied to claims 46-50.  Nijhawan et al in view of Marcotte et al renders obvious methods comprising providing an SF3B1 suppression treatment for the treatment of cancer to a subject that has SF3B1 gene copy loss in the cancer cells.  Nijhawan et al in view of Marcotte et al does not specifically provide for an average copy number if the sample is heterogeneous (claim 58) or an average copy number that is smaller than the ploidy number of the cells by at least 25% (claim 59).  However, the detection of copy number variations as an average, was known in the prior art and is taught by Kallioniemi et al.
Relevant to the instantly rejected claims, Kallioniemi et al teaches that CGH gives an average copy number (e.g. p. 113) when used to analyze a tissue specimen or cell population, provides that when using CGH to analyze a tumor specimen the 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the rejected claims to have used the CGH analysis methods of Kallioniemi et al to provide an average copy number of SF3B1 in a tumor sample as part of the methods rendered obvious by Nijhawan et al in view of Marcotte et al.  The skilled artisan would have been motivated to use CGH methods based on the expressed teachings of Kallioniemi et al that CGH can be a simple method to analyze gene copy numbers associated with cancer.  With regard to the limitations of claim 59, where Nijhawan et al and Marcotte et al indicate that single copy loss of SF3B1 is relevant to cancer, and Kallioniemi et al teaches the analysis of tumor specimens with at least 60% malignant cells, such a sample (i.e.:  60% of cells have a single copy of the gene) would provide an average copy number of 1.4, which is smaller than a diploid copy number of 2 by at least 25%.

Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/03/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634